Citation Nr: 1023454	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-23 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred at non-VA medical 
facilities from May 11, 2009, to 
May 12, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from October 1967 
to December 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2009 decision 
by the Medical Administration Service (MAS) of the Boise, 
Idaho Department of Veterans Affairs (VA) Medical Center (MC) 
which denied the appellant's medical payment/reimbursement 
claim for unauthorized private medical expenses incurred at 
non-VA medical facilities from May 11, 2009, to May 12, 2009.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran's representative submitted a written 
statement indicating that the Veteran had been reimbursed for 
the claimed medical expenses.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to 
payment or reimbursement for unauthorized private medical 
expenses incurred at non-VA medical facilities from May 11, 
2009, to May 12, 2009, because that issue has been satisfied 
and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(c).

Generally the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 
20.101.  An appeal consists of a timely filed notice of 
disagreement (NOD) in writing, and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

The Veteran filed a substantive appeal in July 2009 with 
respect to his claim of entitlement to payment or 
reimbursement for unauthorized private medical expenses 
incurred at non-VA medical facilities from May 11, 2009, to 
May 12, 2009.  Apparently, the Veteran also indicated that he 
wanted a Board hearing before a Veterans Law Judge at the 
local RO and that he would accept a videoconference hearing.  

The Veteran was subsequently scheduled a Board 
videoconference hearing on June 3, 2010; however, prior to 
that date, the Veteran's representative submitted a written 
statement indicating that the Veteran wished to cancel his 
videoconference hearing because the Veteran reported that he 
had been reimbursed by VA for the non-VA outpatient medical 
services at issue and therefore there was no need for the 
hearing.  

As the Veteran has indicated that he has received the monies 
in dispute, there remain no allegations of error of fact or 
law for appellate consideration.  Thus, the issue of 
entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred at non-VA medical 
facilities from May 11, 2009, to May 12, 2009, has been 
rendered moot, and therefore that issue is no longer in 
appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 19.7, 20.101, 20.200, 20.202.  

Therefore, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred at non-VA medical 
facilities from May 11, 2009, to May 12, 2009, and the matter 
is dismissed without prejudice.



ORDER

The appeal as to the issue of entitlement to payment or 
reimbursement for unauthorized private medical expenses 
incurred at non-VA medical facilities from May 11, 2009, to 
May 12, 2009, is moot and that issue is dismissed for lack of 
jurisdiction.





____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


